 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     HEIDI OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Gary Anderson

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00085-JCM-CWH

12                  Plaintiff,                                  STIPULATION TO VACATE
                                                                 RESTITUTION HEARING
13          v.

14   GARY ANDERSON,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, Acting
18   United States Attorney, and Christopher Burton, Assistant United States Attorney, counsel for
19   the United States of America, and Rene L. Valladares, Federal Public Defender, and Heidi
20   Ojeda, Assistant Federal Public Defender, counsel for Gary Anderson, that the Restitution
21   Hearing currently scheduled on November 2, 2018 at 10:00 am, be vacated.
22          This Stipulation is entered into for the following reasons:
23          1.      Pursuant to the terms of the plea agreement, defendant agreed to pay $3,000 in
24   restitution for each identified victim. The government has provided sufficient information to
25   support restitution payments for 3 victims in this case.
26
 1           2.      The parties therefore request that the court vacate the restitution hearing set for
 2   November 2, 2018, and order restitution in the amount of $9,000 to the individuals identified
 3   in the attached restitution list.
 4           3.      Further, because the judgment in this case has not issued, the BOP has not
 5   designated Mr. Anderson. The parties jointly request that the court extend Mr. Anderson’s self-
 6   surrender date to January 11, 2019. This will allow the BOP sufficient time to designate him
 7   and for Mr. Anderson to make all the necessary arrangements once designated.
 8           4.      The defendant is in custody and agrees with the need for the continuance.
 9           5.      The parties agree to the continuance.
10           DATED this 1st day of November, 2018.
11
12    RENE L. VALLADARES                               DAYLE ELIESON
      Federal Public Defender                          United States Attorney
13
14      /s/ Heidi Ojeda                                  /s/ Christopher Burton
      By_____________________________                  By_____________________________
15    HEIDI OJEDA                                      CHRISTOPHER BURTON
      Assistant Federal Public Defender                Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
                                                       2
 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00085-JCM-CWH
 4
                    Plaintiff,                            ORDER
 5
             v.
 6
     GARY ANDERSON,
 7
                    Defendant.
 8
 9
10           IT IS THEREFORE ORDERED that Gary Anderson shall pay restitution in the amount

11   of $3,000 per victim, for a total of $9,000.

12           IT IS FURTHER ORDERED that the restitution hearing currently scheduled for

13   November 2, 2018 at 10:00 a.m., be vacated.

14           IT IS FURTHER ORDERED that the self-surrender date be continued to January 11,

15   2019.

16                 November
             DATED this ___ day 1,
                                of 2018.
                                   November, 2018.

17
18
                                                    UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
                                                      3
